                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

Pete Wright,                          )
                                      )
         Plaintiff,                   )
                                      )
     vs.                              )              Case No. 4:18-cv-01981-RWS
                                      )
Missouri Department of Mental Health, )
                                      )
         Defendants.                  )

                         MEMORANDUM AND ORDER

      This case is before me on Defendant’s Motion for Sanctions or, in the

Alternative, to Compel and to Extend the Discovery Closing Date, the Dispositive

Motion Deadline, and Other Dates in the Case Management Order. ECF No. [28].

Because the Defendant’s motion does not include “a statement that movant’s

counsel has conferred in person or by telephone with the opposing counsel in

good faith or has made reasonable efforts to do so, but that after sincere efforts to

resolve their dispute, counsel are unable to reach an accord,” as required under

Local Rule 3.04, I will deny his motion for sanction and motion to compel.

      Since the parties have been unable to complete discovery, I will grant the

motion to amend the CMO. This amendment will provide the plaintiff additional

time to provide the disclosures required by the CMO and extend the discovery and

dispositive motions deadlines.


                                           1
      Accordingly,

      IT IS HEREBY ORDERED that the Defendant’s Motion for Sanctions

[28] is DENIED without prejudice.

      IT IS FURTHER ORDERED the Defendant’s motion to compel is

DENIED without prejudice.

      IT IS FURTHER ORDERED that the Defendant’s motion to extend the

discovery closing date, dispositive motion deadlines and other dates in the case

management order [28] is GRANTED.

      IT IS FURTHER ORDERED that the case management order [14] issued

on August 7, 2019 is amended as follows:

      1. No later than May 15, 2020, the Plaintiff shall make the following

disclosures to the Defendant. Failure to make the disclosures may result in

sanctions, including dismissal, entry of default judgment or any other sanction that

the Court deems just.

             a. A list, including addresses, of all persons having knowledge or

information of the facts giving rise to plaintiff’s claim.

             b. All documents that plaintiff believes mention, relate to, or in any

way support plaintiff’s claim.




                                           2
      2. Following disclosure each party may engage in discovery under the

Federal Rules of Civil Procedure but all discovery in this case must be completed

by August 31, 2020. Parties must file motions to compel in a prompt manner and

in no event after the discovery deadline.

      3. Any motion for summary judgment must be filed no later than March 16,

2020. Opposition briefs must be filed no later than September 30, 2020, and any

reply brief may be filed no later than November 9, 2020.




                                                ________________________________
                                                RODNEY W. SIPPEL
                                                UNITED STATES DISTRICT JUDGE
   Dated this 9th day of April 2020.




                                            3
